Name: Commission Regulation (EC) NoÃ 152/2006 of 27 January 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 28.1.2006 EN Official Journal of the European Union L 25/8 COMMISSION REGULATION (EC) No 152/2006 of 27 January 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 28 January 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 27 January 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 112,9 204 43,4 212 97,4 624 120,2 999 93,5 0707 00 05 052 151,5 204 102,3 628 155,5 999 136,4 0709 10 00 220 80,1 624 91,7 999 85,9 0709 90 70 052 146,3 204 148,6 999 147,5 0805 10 20 052 44,2 204 54,8 212 52,8 220 50,9 624 58,3 999 52,2 0805 20 10 204 79,3 999 79,3 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 61,1 204 100,0 400 86,0 464 148,0 624 78,3 662 32,0 999 84,2 0805 50 10 052 57,8 220 61,7 999 59,8 0808 10 80 400 130,4 404 107,0 720 68,7 999 102,0 0808 20 50 388 113,3 400 83,1 720 48,3 999 81,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.